DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 	Claims 1-3, 5-12, and 14-19 are pending. The indefiniteness rejection and 112(d) rejection are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see page 7, filed November 22, 2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gregory (US Patent 4,826,400) in view of Nobuyuki (US Patent 3,995,970).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 14 recite “the trailing edge is orthogonal with the outer platform” in combination with claims 1 and 10 which recite “the trailing edge diverges both axially and circumferentially away from the radial projection from the first point to the second such that the mid-span point is closer to the radial projection than the second point in both the axial direction and the circumferential direction”. The trailing edge diverging from the radial projection in the circumferential direction is associated with the embodiment in Fig. 8, and is not compatible with the trailing edge being orthogonal with the outer platform as shown in the embodiment of Fig. 3. The lack of support for having the trailing edge being both orthogonal with the outer platform in combination with the trailing edge diverging away from the radial projection in both the axial direction and the circumferential direction, consequently raises doubt as to possession of the claimed invention at the time of filing.
	Claims 6 and 15 fail to comply with the written description based on their dependence on claims 5 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3, 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US Patent 4,826,400) in view of Nobuyuki (US Patent 3,995,970).
	In regards to claim 1, Gregory discloses an airfoil of a stator vane (24, Figs. 2, 6) for a turbomachine (8), the turbomachine defining an axial direction (10), a radial direction (70’, Fig. 6) perpendicular to the axial direction, and a circumferential direction (along 38’, see Fig. 6) extending concentrically around the axial direction, the airfoil extending radially between an inner platform (40’) of the stator vane and an outer platform (38’) of the stator vane, the airfoil comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform (fig. 2); 
a trailing edge (47’, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point (62) intersecting the inner platform through a mid-span point (50’) to a second point intersecting the outer platform (shown but not numbered in fig. 6), wherein a radial projection (70’) extends through the first point (62 in fig. 6), and wherein the trailing edge (47’) diverges circumferentially away from the radial projection (70’) from the first point (62) to the second point  (shown but not numbered in fig. 6) such that the mid-span point (50’) is closer to the radial projection (70’) than the second point (shown but not numbered in fig. 6) in the circumferential direction (a clockwise direction from 24’ in fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge (fig. 2); and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface (fig. 2); 
wherein the trailing edge defines a circular arc (see Figs. 5-6 with the stacking line 50 coinciding with the trailing edge 47’) between the inner platform and the outer platform (Col. 4, lines 17-42, Fig. 6).
Gregory does not disclose the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction.
Nobuyuki discloses a trailing edge (of stationary blade 21) diverges both in the axially and circumferential directions away from a radial projection a first point (at 26, Figs. 5, 6) to a second point (at 27, Figs. 5-6) such that a mid-span point is closer to the radial projection than the second point in the axial direction and the circumferential direction (Figs. 5-6).
Gregory discloses sweeping the vane in the circumferential direction (see Fig. 6), however does not disclose also sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction. Nobuyuki, which is also directed to swept vanes in axial flow, discloses sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction which reduces pressure variation on the subsequent blades (Col. 3, line 18-Col. 4, line 8). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Gregory by providing the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction, as taught by Nobuyuki, to reduce pressure variation on the subsequent blade (Col. 3, line 18-Col. 4, line 8).
In regards to claim 2, the modified airfoil of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the axial direction or the radial direction (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 3, the modified airfoil of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the circumferential direction or the 
In regards to claim 19, the modified airfoil of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6), and the circle lies in a plane that is not parallel to an axial-radial plane or circumferential-radial plane of the turbomachine (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 10, Gregory discloses a turbomachine (8) defining an axial direction (10), a radial direction (70’, Fig. 6) perpendicular to the axial direction, and a circumferential direction (along 38’, see Fig. 6) extending concentrically around the axial direction, the turbomachine comprising:
a compressor (14);
a combustor (16) disposed downstream from the combustor, the turbine including a stator vane (24) having an inner platform (40’) and an outer platform (38’) of the stator vane, and an airfoil, the airfoil comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform; 
a trailing edge (47’, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point (62) intersecting the inner platform through a mid-span point to a second point intersecting the outer platform, wherein a radial projection (70’) extends through the first point (62 in fig. 6), and wherein the trailing edge (47’) diverges circumferentially away from the radial projection (70’) from the first point (62) to the second point  (shown but not numbered in fig. 6) such that the mid-span point (50’) is closer to the radial projection (70’) than the second point (shown but not numbered in fig. 6) in the circumferential direction (a clockwise direction from 24’ in fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; 
wherein the trailing edge defines a circular arc (see Figs. 5-6 with the stacking line 50 coinciding with the trailing edge 47’) between the inner platform and the outer platform (Col. 4, lines 17-42, Fig. 6).
Gregory does not disclose the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction.
Nobuyuki discloses a trailing edge (of stationary blade 21) diverges both in the axially and circumferential directions away from a radial projection a first point (at 26, Figs. 5, 6) to a second point (at 27, Figs. 5-6) such that a mid-span point is closer to the radial projection than the second point in the axial direction and the circumferential direction (Figs. 5-6).
Gregory discloses sweeping the vane in the circumferential direction (see Fig. 6), however does not disclose also sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction. Nobuyuki, which is also directed to swept vanes in axial flow, discloses sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction which reduces pressure variation on the subsequent blades (Col. 3, line 18-Col. 4, line 8). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine of Gregory by providing the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction, as taught by Nobuyuki, to reduce pressure variation on the subsequent blade (Col. 3, line 18-Col. 4, line 8).
In regards to claim 11, the modified turbomachine of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the axial direction or the 
In regards to claim 12, the modified turbomachine of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the circumferential direction or the radial direction (as modified above by leaning the trailing edge in the axial and circumferential directions).

Claims 1-3, 7-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US Patent 4,826,400) in view of Marze (US Patent 5,634,611).
	In regards to claim 1, Gregory discloses an airfoil of a stator vane (24, Figs. 2, 6) for a turbomachine (8), the turbomachine defining an axial direction (10), a radial direction (70’, Fig. 6) perpendicular to the axial direction, and a circumferential direction (along 38’, see Fig. 6) extending concentrically around the axial direction, the airfoil extending radially between an inner platform (40’) of the stator vane and an outer platform (38’) of the stator vane, the airfoil comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform; 
a trailing edge (47’, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point (62) intersecting the inner platform through a mid-span point to a second point intersecting the outer platform, wherein a radial projection (70’) extends through the first point (62 in fig. 6), and wherein the trailing edge (47’) diverges circumferentially away from the radial projection (70’) from the first point (62) to the second point  (shown but not numbered in fig. 6) such that the mid-span point (50’) is closer to the radial projection (70’) than the second point (shown but not numbered in fig. 6) in the circumferential direction (a clockwise direction from 24’ in fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; 
wherein the trailing edge defines a circular arc (see Figs. 5-6 with the stacking line 50 coinciding with the trailing edge 47’) between the inner platform and the outer platform (Col. 4, lines 17-42, Fig. 6).
Gregory does not disclose the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction.
Marze discloses a trailing edge (of stationary blade 9) diverges both in the axially and circumferential directions away from a radial projection a first point (at 11, Figs. 4-5) to a second point (at 21, Figs. 4-5) such that a mid-span point is closer to the radial projection than the second point in the axial direction and the circumferential direction (Figs. 4-5).
Gregory discloses sweeping the vane in the circumferential direction (see Fig. 6), however does not disclose also sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction. Marze, which is also directed to swept vanes in axial flow, discloses sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction which reduces noise flow interference by the vanes following the rotor blades with the outer section being more spaced since there is higher aerodynamic loading at higher radii (Col. 13, lines 36-51). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Gregory by providing the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction, as taught by Marze, to space the vanes to reduce noise and flow interference (Marze Col. 13, lines 36-51).

In regards to claim 3, the modified airfoil of Gregory comprises the circular arc is a portion of a circle (Gregory Figs. 5-6) and the circle lies in a plane which is not parallel to the circumferential direction or the radial direction (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 7, the modified airfoil of Gregory comprises the trailing edge curves outward along the flow direction between the first point and the second point (Marze Fig. 5).
In regards to claim 8, the modified airfoil of Gregory comprises the second point is not upstream of the first point (Marze Fig. 5).
In regards to claim 9, the modified airfoil of Gregory comprises the second point is downstream of the first point (Marze Fig. 5).
In regards to claim 19, the modified airfoil of Gregory comprises the circular arc is a portion of a circle (Gregory Figs. 5-6), and the circle lies in a plane that is not parallel to an axial-radial plane or circumferential-radial plane of the turbomachine (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 10, Gregory discloses a turbomachine (8) defining an axial direction (10), a radial direction (70’, Fig. 6) perpendicular to the axial direction, and a circumferential direction (along 38’, see Fig. 6) extending concentrically around the axial direction, the turbomachine comprising:
a compressor (14);
a combustor (16) disposed downstream from the combustor, the turbine including a stator vane (24) having an inner platform (40’) and an outer platform (38’) of the stator vane, and an airfoil, the airfoil comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform; 
a trailing edge (47’, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point (62) intersecting the inner platform through a mid-span point to a second point intersecting the outer platform, wherein a radial projection (70’) extends through the first point (62 in fig. 6), and wherein the trailing edge (47’) diverges circumferentially away from the radial projection (70’) from the first point (62) to the second point  (shown but not numbered in fig. 6) such that the mid-span point (50’) is closer to the radial projection (70’) than the second point (shown but not numbered in fig. 6) in the circumferential direction (a clockwise direction from 24’ in fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; 
wherein the trailing edge defines a circular arc (see Figs. 5-6 with the stacking line 50 coinciding with the trailing edge 47’) between the inner platform and the outer platform (Col. 4, lines 17-42, Fig. 6).
Gregory does not disclose the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction.
Marze discloses a trailing edge (of stationary blade 9) diverges both in the axially and circumferential directions away from a radial projection a first point (at 11, Figs. 4-5) to a second point (at 21, Figs. 4-5) such that a mid-span point is closer to the radial projection than the second point in the axial direction and the circumferential direction (Figs. 4-5).

In regards to claim 11, the modified turbomachine of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the axial direction or the radial direction (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 12, the modified turbomachine of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the circumferential direction or the radial direction (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 16, the modified airfoil of Gregory comprises the trailing edge curves outward along the flow direction between the first point and the second point (Marze Fig. 5).
In regards to claim 17, the modified airfoil of Gregory comprises the second point is not upstream of the first point (Marze Fig. 5).
In regards to claim 18, the modified airfoil of Gregory comprises the second point is downstream of the first point (Marze Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                           
1/21/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/28/2022